To vacate an order granting an allowance to a widow under the statute (ITow., Sec. 5842).
Denied January 3, 1890.
Held, (1) that an administrator is entitled to notice of the application of a widow for an allowance for her support pending the settlement of the estate, under the statute, and to be heard upon such allowance, and an order made without such notice is void, but it appeared that, upon the protest of relator, all proceedings under the first order, which was made without notice, were abandoned and a petition filed and relator cited to appear; (2) that no formal or sworn petition is required to be presented by a widow to tlie probate judge to obtain an order for an allowance for her support under the statutes; (3) that such-orders are in the discretion of the probate judge, who may modify or rescind them at any time, and appellate courts- will not interfere, except where there has been an abuse of discretion.